
	

113 HR 2444 IH: Commonsense Contractor Compensation Act of 2013
U.S. House of Representatives
2013-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2444
		IN THE HOUSE OF REPRESENTATIVES
		
			June 19, 2013
			Mr. Tonko (for
			 himself and Ms. Speier) introduced the
			 following bill; which was referred to the Committee on Oversight and Government
			 Reform, and in addition to the
			 Committee on Armed
			 Services, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To implement common sense controls on the taxpayer-funded
		  salaries of government contractors by limiting reimbursement for excessive
		  compensation.
	
	
		1.Short titleThis Act may be cited as the
			 Commonsense Contractor Compensation
			 Act of 2013.
		2.Limitation on
			 allowable Government contractor compensation costs
			(a)Limitation
				(1)Civilian
			 contractsSection 4304(a)(16) of title 41, United States Code, is
			 amended to read as follows:
					
						(16)Costs of compensation of contractor and
				subcontractor employees for a fiscal year, regardless of the contract funding
				source, to the extent that such compensation exceeds the rate payable for the
				Vice President under section 104 of title 3, United States Code, except that
				the head of an executive agency may establish one or more narrowly targeted
				exceptions for scientists, engineers, or other specialists upon a determination
				that such exceptions are needed to ensure that the executive agency has
				continued access to needed skills and
				capabilities.
						.
				(2)Defense
			 contractsSection 2324(e)(1)(P) of title 10, United States Code,
			 is amended to read as follows:
					
						(P)Costs of compensation of contractor and
				subcontractor employees for a fiscal year, regardless of the contract funding
				source, to the extent that such compensation exceeds the rate payable for the
				Vice President under section 104 of title 3, United States Code, except that
				the head of an executive agency may establish one or more narrowly targeted
				exceptions for scientists, engineers, or other specialists upon a determination
				that such exceptions are needed to ensure that the executive agency has
				continued access to needed skills and
				capabilities.
						.
				(b)Conforming
			 amendments
				(1)RepealSection
			 1127 of title 41, United States Code, is hereby repealed.
				(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 11 of
			 title 41, United States Code, is amended by striking the item relating to
			 section 1127.
				(c)ApplicabilityThis
			 section and the amendments made by this section shall apply only with respect
			 to costs of compensation incurred under contracts entered into on or after the
			 date that is 180 days after the date of the enactment of this Act.
			(d)Reports
				(1)In
			 generalNot later than 60 days after the end of each fiscal year,
			 the Director of the Office of Management and Budget shall submit a report on
			 contractor compensation to—
					(A)the Committee on
			 Armed Services of the Senate;
					(B)the Committee on
			 Armed Services of the House of Representatives;
					(C)the Committee on
			 Homeland Security and Governmental Affairs of the Senate;
					(D)the Committee on
			 Homeland Security of the House of Representatives;
					(E)the Committee on
			 Appropriations of the Senate; and
					(F)the Committee on
			 Appropriations of the House of Representatives.
					(2)ElementsThe
			 report required under paragraph (1) shall include—
					(A)the total number
			 of contractor employees, by executive agency, in the narrowly targeted
			 exception positions described under subsection (a) during the preceding fiscal
			 year;
					(B)the
			 taxpayer-funded compensation amounts received by each contractor employee in a
			 narrowly targeted exception position during such fiscal year; and
					(C)the duties and
			 services performed by contractor employees in the narrowly targeted exception
			 positions during such fiscal year.
					
